Citation Nr: 1221200	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  04-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependants' Educational Assistance benefits under Chapter 35, Title 38, United States Code. 
							

REPRESENTATION

Appellant represented by:	Tina L. Lucas, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to May 1975.  He died in February 1989; the appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In connection with the appeal, the appellant testified before a Member of the Board at a hearing in Washington, D.C., in March 2005.  A transcript of the hearing is associated with the claims files.  The appellant was informed by letter dated in April 2012 that the individual who presided at the hearing was no longer an employee of the Board.  She was also informed of her options for another Board hearing.  The appellant responded that she did not wish to appear at a hearing; therefore, the Board will proceed to a decision based on the evidence of record. 

This case was most recently before the Board in January 2010, at which time the issues on appeal were denied.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In February 2011, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

In November 2011, the Board referred the case to the Veterans Health Administration (VHA) for an advisory medical opinion. 

Subsequent to the certification of the Veteran's appeal, the Board received a statement from the appellant, voicing her general disagreement with the VHA opinion, that was not initially considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran died in February 1989 from cardio pulmonary arrest, with aspiration listed as a contributing cause of death. 

2.  The Veteran's death certificate also notes pneumococcal pneumonia and delirium tremens as other significant conditions that contributed to death, but that these disorders did not result in the cardio pulmonary arrest which caused death. 

3.  The Veteran was not service-connected for any disability at the time of his death. 

4.  Cardio pulmonary arrest and the aforementioned contributing causes of death are not etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2011). 

2.  The criteria for entitlement to Dependants' Educational Assistance benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3500 (West 2002); 38 C.F.R. § 21.3001 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Also, in the context of a claim for service connection for cause of death, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In September 2002, prior to the initial adjudication of the appellant's claim, the RO sent the appellant VCAA notice advising her of the elements to establish entitlement to cause of death benefits.  The notice described the respective duties of VA and the claimant in obtaining evidence.  In October 2006, during the course of the appeal, the RO sent the appellant a letter that is compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Although these letters did not specifically inform the claimant that service connection was not in effect for any disability at the time of the Veteran's death, it is clear from the correspondence to VA, and specifically the brief of the appellant to the Court in August 2010, that the appellant was aware of the conditions that caused the Veteran's death and that service connection was not in effect for any disability.  Moreover, in the rating decision on appeal and in the statement of the case, the RO identified the conditions causing the Veteran's death and pointed out that service connection was not in effect for any conditions.  

Although complete VCAA notice was not sent, the Board finds there is no prejudice to the appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board has determined that connection is not warranted.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claims is no more than harmless error.

The Board also finds that the appellant has been afforded adequate assistance in regard to the claims.  VA afforded the appellant the opportunity to appear before a hearing to voice her contentions.  VA sought and received a professional medical opinion with regard to the appellant's claims.  The certificate of death and post-service treatment records are of record.  Neither the appellant nor her representative has identified any outstanding evidence which could be obtained to substantiate the claims.  

The Board notes that the Veteran's service treatment records, and portions of the claims file, are presumed missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claims were insignificant and not prejudicial to the appellant.  Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for disability (or death) that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c) (1).   

For the purposes of dependents' educational assistance under Chapter 35, the surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Cause of the Death Claim 

The Veteran died in February 1989.  The death certificate lists cardio pulmonary arrest as the immediate cause of death and aspiration as a contributing cause of death.  It also notes pneumococcal pneumonia and delirium tremens as other significant conditions that contributed to the Veteran's death, but which did not result in the cardio pulmonary arrest which caused death.  The appellant contends that these disorders relate to respiratory disorders the Veteran experienced during active service.  Specifically, she testified in March 2005 that the Veteran's bronchial pneumonia and asthma put such a strain on his heart that it was "approximately what killed him."

The Veteran was diagnosed with bronchitis during his three months of active service as noted in a service treatment record dated in April 1975. 

In response to an October 2008 Board remand, a May 2009 VA medical review was conducted into the issue of whether the Veteran's in-service respiratory disorder related to his death.  In the report of record, the VA reviewer opined that the Veteran's death was not caused by or a result of upper respiratory infection or bronchitis diagnosed in service as these were usually self-limited conditions and last for days or weeks at the most.  The VA reviewer also answered in the negative the question of "is the non-service connected condition proximately related to or aggravated by the service connected condition."

As stated above, the Board denied the issues on appeal in January 2010.  The appellant appealed the Board's decision to the Court.  In February 2011 the Court vacated the Board's decision and remanded the case to the Board for action consistent with the joint motion.  The joint motion of the parties noted that the May 2009 reviewer addressed a question that had not been posed by the Board in its October 2008 remand.  Namely, "is the non-service connected condition proximately related to or aggravated by the service connected condition."  Therefore, the May 2009 review was found inadequate for adjudication purposes.  Moreover, the joint motion of the parties also called attention to the fact that the appellant had testified that the Veteran was in and out of the hospital for asthma and that he had a chronic history of bronchial pneumonia. 

To this point, the Board notes that the appellant testified before a former member of the Board in March 2005 that the Veteran "kept" a cold all the time, was a smoker, and kept saying that he had pneumonia.  She also stated that the Veteran told her he almost died in service, was kept in the hospital, was sleeping in swamps, and everything was aggravating his asthma.  She also testified that the Veteran told her he was medically discharged and was receiving treatment for his condition at least in 1978 from a VA hospital that she could not remember.  Finally, as stated above, the appellant stated that the Veteran was in and out of the hospital for asthma and that he had a chronic history of bronchial pneumonia.

(The Board notes that the Veteran's DD Form 214 is of record and does not show that he was medically discharged.)

In response to the joint motion, the Board referred the case to the VHA for an advisory medical opinion in November 2011.  Dr. O.A.H., M.D., pulmonologist, submitted an advisory medical opinion in December 2011 in which an opinion was provided that it was very unlikely that the Veteran's military experience was a factor in his death.  The doctor supported the opinion by stating in pertinent part that community-acquired pneumonia is a common phenomenon; pneumococcal pneumonia is the most common cause of community-acquired pneumonia; alcoholism is considered a risk factor for pneumococcal pneumonia; alterations in the level of consciousness that can be associated with alcohol withdrawal also predispose to microaspiration and can lead to acute respiratory compromise; alterations in level of consciousness due to alcohol abuse can also result in microaspiration of upper airway secretions leading to recurrent respiratory issues such as bronchitis or pneumonia.

VA must also consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence presented by the appellant and her representative in the form of correspondence to VA, in which it was generally asserted that the Veteran's death was connected to service.  

A layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the competent medical evidence of record does not conclude that the Veteran's death was related in any way to service.  

The Board does not doubt the sincerity of the appellant's beliefs.  However, as a lay person, she is not competent to render this opinion requiring medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492.

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as outlined above, there is no indication that the Veteran's death was connected to his active service.

Therefore, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices for his country, which are deserving of the highest respect.  The Board, however, is obligated to decide cases based on the evidence before it rather than based on equity. See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

As the Veteran did not have a permanent and total service-connected disability at the time of his death, and, as decided above, the cause of his death has not been shown to be service-related, the appellant does not meet the criteria for eligibility for Dependents' Educational Assistance. 

As the preponderance of the evidence is against the appellant's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to Dependants' Educational Assistance benefits under Chapter 35, Title 38, United States Code, is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


